Exhibit 10.1

AMENDMENT NO. 2 TO LEASE AGREEMENT

Basic Information Relating to Amendment No. 2 to Lease Agreement

 

Amendment Date:    The date of this Amendment is May 29th, 2007. Landlord:   

SCM PROPERTIES, LLC, a Delaware limited liability

company.

Tenant:    INFINERA CORPORATION, a Delaware corporation. Premises   

Approximately 8,378 rentable square feet of warehouse

space located in 140 Caspian Court, Sunnyvale, California.

Initial Term:   

Twelve (12) full calendar months, subject to the termination

rights described in Section 3.3.

Extended Term:   

Twelve (12) full calendar months, subject to the termination

rights described in Section 3.3.

Commencement Date:    July 1, 2007. Expiration Date:   

The last day of the twelfth (12th) full calendar month

following the Commencement Date, subject to the

extension rights described in Section 3.2 and the

termination rights described in Section 3.3.

Monthly Rent:    $5,864.60 per month. Security Deposit:    $5,864.60.
Landlord’s Address for
Payment of Rent:   

SCM Properties, LLC

2180 Sand Hill Road, Suite 340

Menlo Park, CA 94025

Attn: Candice U. Hamilton

 

1



--------------------------------------------------------------------------------

Landlord’s Address for Notices:   

SCM Properties, LLC

2180 Sand Hill Road, Suite 340

Menlo Park, CA 94025

Attn: Michael R. Uytengsu

   With a copy to:   

Stephen R. Barbieri

Law Office of Stephen R. Barbieri

214 Grant Avenue, Suite 400

San Francisco, CA 94108

Tenant’s Address for Notices:   

Infinera Corporation

1322 Bordeaux Drive

Sunnyvale, CA 94089

Attn: General Counsel’s Office

Broker(s):   

TENANT: Mr. Steve Levere and Mr. Richard Branning of

Trammel Crow Company

  

LANDLORD: Mr. Steve Pace and Mr. Dan Hollingsworth

of CPS CORFAC International

Exhibits:

 

Exhibit A:    The New Premises

The Basic Lease Information set forth above is part of the Lease. In the event
of any conflict between any provision in the Basic Information Relating to
Amendment No. 2 to Lease Agreement and the Lease, the provisions of Amendment
No. 2 to the Lease Agreement shall control with respect to the parties
respective rights and obligations relative to the New Premises.

 

2



--------------------------------------------------------------------------------

This Amendment No. 2 to Lease Agreement (“Amendment No. 2”) is made as of the
Amendment Date between the Landlord identified in the Basic Information Relating
to Amendment No. 2 (“Landlord”), and the Tenant identified in the Basic
Information Relating to Amendment No. 2 (“Tenant”), with respect to the Lease
Agreement, dated July 17, 2006, as amended by Amendment No. 1 to Lease
Agreement, dated November 2, 2006 (collectively, the “Lease”), by and between
the Landlord and the Tenant.

1. INTENT. It is the intent of Landlord and Tenant to amend the Lease in such a
manner that the terms and provisions of the Lease apply to the New Premises
described in this Amendment, except as otherwise noted in this Amendment No. 2.
This Amendment No. 2 is not intended to and shall not be construed to amend any
of the rights and obligations of Landlord and Tenant with respect to the
Premises at 169 Java Drive, Sunnyvale.

In addition, it is the intent of Landlord and Tenant that, pursuant to written
Termination Notice previously given by Landlord to Tenant under Amendment No. 1,
Tenant’s existing rights of occupancy and possession of approximately 7,500
square feet of the building located at 111 W. Java Drive, Sunnyvale, California
(the “Former Premises”), shall terminate on and as of June 30, 2007, subject
only to Landlord’s review of the Premises and acknowledgement of receipt of the
Premises in the condition required by the Lease, and that, pursuant to this
Amendment No. 2, Tenant be granted the right to occupy and possess approximately
8.378 square feet of space within the building located at 140 Caspian Court,
Sunnyvale California (the “New Premises”), as shown on the floor plan of 140
Caspian Court which is marked “EXHIBIT A”, attached hereto, and incorporated
herein by this reference, effective July 1, 2007.

2. FORMER PREMISES. Pursuant to the Termination Notice given by Landlord to
Tenant under Amendment No. 1, Tenant agrees to vacate the Former Premises on or
before June 30, 2007, leaving the Former Premises in the condition required by
the Lease, and to relinquish all right, title and interest of Tenant in and to
the Former Premises to Landlord on or before June 30, 2007. If Tenant fully
complies with the foregoing, Landlord shall promptly acknowledge satisfaction of
all of Tenant’s obligations to Landlord with respect to the Former Premises,
with the exception of any continuing indemnification obligations arising from
acts or omissions which occurred during Tenant’s occupation of the Former
Premises, Landlord shall promptly acknowledge termination of the Amendment No. 1
and the Lease with regard to the Former Premises, and Landlord shall return the
Security Deposit which Tenant made pursuant to Amendment No. 1. If Tenant fails
to fully comply with the foregoing, Landlord shall have no obligation to
acknowledge the termination of the Lease with regard to the Former Premises, and
Tenant’s obligation under the Lease with respect to the Former Premises shall
continue unless and until terminated in accordance with the terms of the Lease.

3. NEW PREMISES. The New Premises which are the subject of this Amendment No. 2
consists of approximately 8,378 square feet of space located in the building at
140 Caspian Court, Sunnyvale, California (“Building”) which, in turn, is located
within the Project. The New Premises under this Amendment shall not include any
parking, and shall neither increase nor decrease Tenant’s parking rights under
the Lease. The approximate configuration and location of the New Premises within
the Building is shown on EXHIBIT A. Landlord and Tenant agree

 

3



--------------------------------------------------------------------------------

that the number of square feet of the New Premises is an estimate ant that such
number shall not be construed to be a representation or warranty by Landlord as
to the exact rentable square footage of the New Premises. Tenant shall not
occupy any additional area of the Building in which the New Premises is located
without the advance, written consent of Landlord and without appropriate
adjustment to the Monthly Rent under this Amendment No. 2.

4. EARLY ACCESS TO NEW PREMISES. Promptly upon full execution and delivery of
this Amendment No. 2, upon Landlord’s receipt of the Security Deposit for the
New Premises from Tenant in the sum of $5,864.60, and upon Landlord’s receipt
from Tenant of the insurance certificates required by this Amendment No. 2,
Landlord shall grant Tenant early, rent-free access to the New Premises for
purposes of transition Tenant’s possessions from the Former Premises to the New
Premises.

5. TERM; CONDITION OF THE PREMISES.

5.1 Initial Term. The initial term of Tenant’s right to occupy the New Premises
(“Initial Term”) shall commence on the Commencement Date set forth in the Basic
Information Relating to Amendment No. 2 (the “Commencement Date”) and, unless
sooner terminated, shall expire on the Expiration Date set forth in the Basic
Lease Information Relating to Amendment No. 2 (“Termination Date”).

5.2 Extended Term. Unless terminated by Landlord or Tenant pursuant to the
provisions of this Amendment No. 2, the Initial Term shall automatically be
extended for an additional period of twelve (12) months (“Extended Term”) on the
same terms and conditions as are set forth in this Amendment No. 2.

5.3 Right to Terminate. Either Landlord or Tenant shall have the right to
terminate the Lease (with or without cause) as it relates to the New Premises
under this Amendment No. 2, by giving the other party not less than sixty
(60) days’ advance written notice (“Notice of Termination”) of such intention.
The Lease of, and Tenant’s right to occupy, the New Premises under this
Amendment No. 2 shall terminate on the earlier of (i) pursuant to Notice of
Termination, sixty (60) days after either party’s receipt of a Notice of
Termination, or (ii) without Notice of Termination, twenty-four (24) months from
the Commencement Date.

5.4 Condition of Premises. Since Tenant’s sole purpose in occupying the New
Premises is to store personal property and materials in the New Premises,
(i) Tenant shall accept the New Premises in their “AS IS” and “WHERE IS”
condition as of the Commencement Date, subject to all applicable Laws;
(ii) Landlord shall have no obligation for any defects in the New Premises; and
(iii) Tenant’s taking possession of the New Premises shall be conclusive
evidence that Tenant accepts the New Premises, and that the New Premises are in
a condition that is satisfactory for Tenant’s permitted Use under this
Amendment, on the date hereof. Tenant agrees and acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty with
respect to the condition of all or any portion of the New Premises or the
Building in which it is located, and/or the suitability of the New Premises or
the Building in which it is located for the conduct of Tenant’s business, and
Tenant waives any implied warranty that the New Premises or the Building in
which it is located are suitable for the

 

4



--------------------------------------------------------------------------------

Permitted Use. Tenant’s sole remedy with respect to any defects in the New
Premises or in the Building in which the New Premises is located is to give a
Notice of Termination pursuant to Paragraph 4.3 of this Amendment No. 2.

6. RENT.

6.1 Monthly Rent. Tenant agrees to pay to Landlord the Base Rent set forth in
the Basic Information Relating to Amendment No. 2, without prior notice or
demand, on the first day of each and every calendar month during the Term (and
any Extended Term Base Rent for any partial month of the Term shall be prorated
based on the actual number of days in the month.

6.2 Additional Rent. The provisions of the Lease that relate to Additional Rent
under the Lease shall not apply to the Tenant’s right to occupy the New Premises
under this Amendment No. 2, provided, however, that, so long as Tenant is the
only occupant of the Building in which the New Premises is located, Tenant shall
reimburse Landlord, in each case within fifteen (15) calendar days of Tenant’s
receipt of copies of applicable invoices, for the provision of utility services
(including, water, sewer, electrical, alarm service, etc.) to the entire
Building of which the New Premises is a part. In the event that any other person
or entity commences occupancy of any portion of the Building of which the New
Premises is a part, during the Initial Term or any Extended Term of this Lease,
then the cost of utility services to the Building of which the New Premises is a
part shall be apportioned between the other occupant(s) and Tenant, on the basis
of the square footage occupied by each.

7. SECURITY DEPOSIT. On execution of this Amendment, Tenant shall deposit with
Landlord the cash sum of $5,864.60 as the Security Deposit (“Security Deposit”),
as security for the performance of Tenant’s obligations under this Amendment
No. 2. Except as otherwise set forth in this Amendment No. 2 to the contrary,
Landlord and Tenant shall have the rights and obligations with respect to the
Security Deposit as are set forth in Section 4 of the Lease.

8. USE AND COMPLIANCE WITH LAW.

8.1 Use. The New Premises shall be used and occupied exclusively for storage and
warehouse use, including reasonable ingress and egress by Tenant’s employees
consistent with the shipping and receiving of non-hazardous, personal property
and equipment relating to Tenant’s business.

8.2 Compliance with Law. Subject to the limitations on use set forth in
Section 7.1 of this Amendment No. 2, the provisions of Sections 5.2 of the Lease
shall apply to Tenant’s obligations with respect to the New Premises, provided,
however, that Tenant shall not have the right to make any Alterations to the New
Premises during the Initial Term or the Extended Term without Landlord’s prior
consent.

8.3 All of the indemnification provisions of Section 5.3 of the Lease shall
apply to the New Premises, and to the rights and obligations of Landlord and
Tenant with respect thereto.

 

5



--------------------------------------------------------------------------------

9. TENANT IMPROVEMENTS & ALTERATIONS.

9.1 Tenant Improvements. Landlord shall have no obligation to make any tenant
improvements to the New Premises or to the Building of which the New Premises
are a part.

9.2 Alterations. Except for the erection of temporary security caging as
mutually agreed by the parties (which shall be removed, and any damage repaired,
by Tenant, at Tenant’s sole cost and expense, prior to the expiration or earlier
termination of the Lease relating to the New Premises under this Amendment
No. 2), Tenant shall have no right to make any Alterations to the New Premises
or to the Building of which the New Premises is a part. Tenant shall not install
any Trade Fixtures in the New Premises.

10. MAINTENANCE AND REPAIRS.

10.1 Notwithstanding the provisions of Section 7 of the Lease to the contrary,
Tenant’s obligations to maintain and repair the New Premises shall be limited to
that described in Sections 7.7 and 7.8 of the Lease.

10.2 Notwithstanding the provisions of Section 7 of the Lease to the contrary,
Landlord’s obligations to maintain and repair the New Premises shall be limited
to that described in Section 7.7 of the Lease.

10.3 Tenant shall not be required to obtain and maintain an HVAC Contract or a
Life Safety Contract for the New Premises under this Amendment.

11. LIABILITY FOR PROPERTY. Except for any gross negligence or willful
misconduct on the part of Landlord or Landlord’s agents, Landlord shall have no
responsibility or liability to Tenant for any personal property or equipment
which Tenant stores at the New Premises. No insurance carried by Landlord on the
Building in which the New Premises is located or the New Premises shall provide
coverage for any personal property or equipment which Tenant stores at or in the
New Premises.

12. ACCESS TO THE NEW PREMISES. Notwithstanding any provision of the Lease to
the contrary, Tenant understands and acknowledges that Landlord expressly
reserves the right to continue its efforts to identify a long-term tenant for
the Building in which the New Premises is located and the New Premises. During
normal business hours, Tenant agrees to reasonably cooperate with property
visits and tours in furtherance of Landlord’s goal. Tenant agrees to allow
Landlord, and Landlord’s agents, access to the Building in which the New
Premises is located and the New Premises. Tenant agrees that Landlord may
continue the placement and use of the electronic lock box on the Building in
which the New Premises is located, which grants access to both the Building and
the New Premises, and Tenant agrees that Landlord and Landlord’s agents may
enter both the Building in which the New Premises is located and the New
Premises at any time during normal business hours for the purpose of showing the
Building in which the New Premises is located and the New Premises to any
prospective tenant. If Tenant takes any action to put the New Premises, or any
portion of the New Premises, under lock and key, Tenant shall insure that
Landlord has a key(s) to the New Premises and every portion of the New Premises
at all times during the Term.

 

6



--------------------------------------------------------------------------------

13. INAPPLICABLE PROVISIONS. The following sections of and exhibits to the Lease
shall not apply to Tenant’s rights and obligations with respect to its occupancy
of the New Premises under this Amendment: Section 8 (Tenant’s Taxes); Section 14
(Assignment and Subletting); Section 25 (Security Measures); Section 38
(Parking); Section 39 (Extension Option); Section 40 (Signage); Exhibit A;
Exhibit B; Exhibit D; Exhibit E. Any and all rights specifically granted to
Tenant under the foregoing sections of the Lease are hereby specifically waived,
relinquished and prohibited as they relate to the New Premises under this
Amendment No. 2. In addition, no provision of Amendment No. 1 to the Lease shall
apply to Tenant’s lease of the New Premises.

14. INSURANCE. Prior to commencing occupancy of the New Premises, Tenant shall
extend the insurance certificates currently issued in favor of Landlord, under
Section 11 of the Lease, to expressly include the New Premises under this
Amendment.

15. CAPITALIZED TERMS. Capitalized terms employed but not defined in this
Amendment No. 2 shall have the meaning ascribed to them in the Lease.

16. GOVERNING DOCUMENT. Any conflict between the provisions of this Amendment
No. 2 and the provisions of the Lease shall, in relation to the New Premises, be
resolved by applying the provisions of this Amendment No. 2 and ignoring any
conflicting provisions of the Lease.

17. RATIFICATION OF LEASE. Landlord and Tenant hereby ratify the Lease, as
amended by this Amendment.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the date first above written.

 

TENANT:             LANDLORD:

INFINERA CORPORATION

A Delaware corporation

           

SCM PROPERTIES, LLC

A Delaware limited liability company

By:  

/s/ Ita Brennan

            By:  

/s Michael R. Uytengsu

Name:   Ita Brennan             Name:   Michael R. Uytengsu Title:   VP Finance
            Title:   Managing Member By:  

 

              Name:  

 

              Title:  

 

             

 

8



--------------------------------------------------------------------------------

LOGO [g92877img001.jpg]